Case 8:19-cv-02189-JAK-RAO Document 55-2 Filed 06/22/20 Page 1 of 3 Page ID #:3807



        QUINN EMANUEL URQUHART &
    1
        SULLIVAN, LLP
    2   Kevin P.B. Johnson (SBN 177129)
        kevinjohnson@quinnemanuel.com
    3   Todd Briggs (SBN 209282)
        toddbriggs@quinnemanuel.com
    4   Ray Zado (SBN 208501)
        rayzado@quinnemanuel.com
    5
        555 Twin Dolphin Drive, 5th Floor
    6   Redwood Shores, CA 94065
        Telephone: (650) 801-5000
    7   Facsimile: (650) 801-5100
    8   Attorneys for Defendant
    9   JUNIPER NETWORKS, INC.

   10
                                  UNITED STATES DISTRICT COURT
   11
                              CENTRAL DISTRICT OF CALIFORNIA
   12
   13
      CORE OPTICAL                                  CASE NO. 8:19-cv-02189 JAK(RAOx)
   14 TECHNOLOGIES, LLC,
   15                Plaintiff,                     DECLARATION OF NIMA HEFAZI
   16                                               IN SUPPORT OF DEFENDANT’S EX
              vs.                                   PARTE APPLICATION TO STRIKE
   17 JUNIPER NETWORKS, INC.,                       PLAINTIFF’S REQUEST FOR
   18                                               LEAVE TO FILE A
                 Defendant.                         SUPPLEMENTAL BRIEF
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                        Case No. 8:19-cv-02189 JAK(RAOx)
         DECLARATION OF NIMA HEFAZI ISO DEFENDANT’S EX PARTE APPLICATION TO STRIKE PLAINTIFF’S REQUEST
                                                                 FOR LEAVE TO FILE SUPPLEMENTAL BRIEF
Case 8:19-cv-02189-JAK-RAO Document 55-2 Filed 06/22/20 Page 2 of 3 Page ID #:3808



                                     DECLARATION OF NIMA HEFAZI
    1
    2          I, Nima Hefazi, declare:
    3          1.      I am a member of the State Bar of California, admitted to practice before this
    4 Court, and an attorney in the law firm of Quinn Emanuel Urquhart & Sullivan, LLP, attorneys for
    5 Juniper Networks, Inc (“Juniper”). I make this declaration of personal, firsthand knowledge, and
    6 if called and sworn as a witness, I could and would testify as set forth below.
    7          2.      I make this declaration in support of Defendant’s Ex Parte Application To Strike
    8 Plaintiff’s Request For Leave To File A Supplemental Brief.
    9          3.      On June 19, 2020, counsel for Juniper, Nima Hefazi, sent an email to counsel for
   10 Core Optical Technologies, LLC (“Core Optical”) informing Core Optical that Juniper intended to
   11 file the ex parte application, and indicated it was available to discuss the date and substance of
   12 Juniper’s ex parte application and whether Core opposes. Attached hereto as Exhibit 1 is a true
   13 and correct copy of this email.
   14          4.      On June 20, 2020, the parties met and conferred regarding Juniper’s ex parte
   15 application to strike. During that meet and confer, counsel for Juniper asked Core Optical whether
   16 it would agree to withdraw its Request for Leave to File Supplemental Brief and the proposed
   17 Supplemental Brief so that the parties could meet and confer pursuant to Local Rule 7-3 and the
   18 Court’s Standing Order 9(c). Core Optical indicated it would not withdraw its Request. Counsel
   19 for Juniper explained that it would seek to strike Core Optical’s Request for Leave to File
   20 Supplemental Brief and the proposed Supplemental Brief, and that the application would be filed
   21 on June 22, 2020. Core Optical indicated that it would oppose.
   22
               I declare under penalty of perjury under the laws of the United States of America that the
   23
   24 foregoing is true and correct. Executed June 22, 2020, at Los Angeles, California.
   25
   26                                                          /s/ Nima Hefazi
                                                               Nima Hefazi
   27
   28
                                                         -1-                     Case No. 8:19-cv-02189 JAK(RAOx)
          DECLARATION OF NIMA HEFAZI ISO DEFENDANT’S EX PARTE APPLICATION TO STRIKE PLAINTIFF’S REQUEST
                                                                  FOR LEAVE TO FILE SUPPLEMENTAL BRIEF
Case 8:19-cv-02189-JAK-RAO Document 55-2 Filed 06/22/20 Page 3 of 3 Page ID #:3809



                                               ATTESTATION
    1
    2          I, Todd Briggs, am the ECF user whose ID and password are being used to file the above
    3 Declaration. In compliance with Local Rule 5-4.3.4 I hereby attest that Nima Hefazi has
    4 concurred in the filing of the above Declaration.
    5
    6                                                           /s/ Todd Briggs
                                                                Todd Briggs
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                          -2-                     Case No. 8:19-cv-02189 JAK(RAOx)
         DECLARATION OF NIMA HEFAZI ISO DEFENDANT’S EX PARTE APPLICATION TO STRIKE PLAINTIFF’S REQUEST
                                                                 FOR LEAVE TO FILE SUPPLEMENTAL BRIEF
